DETAILED ACTION
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments filed 12/21/2021 have been fully considered.
Regarding the rejection of claim 1 under 35 U.S.C. 102(a)(2) as being anticipated by Botsford et al. (US20170064342A1), Applicant argues on pages 9-10 that the cited reference does not disclose "determining, based on the modified time, a transmission duration of the chunk of the content." In particular, the Office Action does not provide, and Botsford does not otherwise teach, how the "2 seconds" or transmission duration is determined. That is, the Office Action does not indicate where Botsford teaches, "determining, based on the modified time, a transmission duration." The Office Action does not provide how the "2 seconds" is determined based on the "time offset."
Applicant’s arguments are not persuasive. Botsford discloses in [Abstract] a method includes streaming a chunk at variable bitrate set according a predetermined chunk time duration and based on the adjusted timestamps. 
“2 seconds” corresponds to the playout duration of each chunk that is the same as the duration during which each chunk can be transmitted completely without under flow or overflow the receiver’s buffer that processes the stream 14 (Botsford; para [0019]). “2 seconds” is mapped to “a transmission duration" in the claim.
“Time offset" corresponds to the adjusted timestamp to achieve a predetermined offset with respect to the program clock reference (or system clock reference) at the beginning of the given chunk (Botsford; para [0021-0022]). “Time offset" is mapped to the “modified time” in the claim.
Botsford teaches "determining, based on the modified time [time offset], a transmission duration [2 seconds]" by showing in para [0019, 0021-0022] the timestamp control 22 is configured to adjust the time offset in units of time relative to a system time clock at the beginning of the given chunk such that the chunk can be transmitted completely during the 2 seconds that corresponds to the playout duration of each chunk.


Applicant’s arguments are not persuasive. 
The “threshold” in the claim is mapped to the predetermined 2 seconds of transmission duration (Botsford; para [0019]).
As Botsford describes in para [0019] that each chunk must be transmitted completely during the predetermined 2 seconds that corresponds to the playout duration of each chunk without under flow or overflow in each decoder buffer, Botsford also discloses "determining, based on the transmission duration satisfying a threshold [predetermined 2 seconds], that a bitrate for the chunk of the content is network limited" by showing in para [0032] the bitrate calculator 108 can compute a bitrate for streaming out the video for each respective chunk to ensure that each respective chunk is sent in a time equal to the 2 seconds of chunk decode playout duration.
As to any arguments not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Botsford et al. (US20170064342A1).
Regarding claim 1, Botsford discloses a method, comprising, 
receiving, by a computing device [ABR translator 10] (Fig 1), a chunk of content (para [0004-0005] shows an ABR translator receiving a series of chunks of media content; Fig 4 and para [0029-0030] show the ABR translation system 100 includes a chunk processor 102 to process a series of chunks, 
determining, based on the chunk of the content, a clock reference [timestamps] (para [0031] shows the chunk processor 102 includes a chunk evaluator 104 that identifies timestamps associated with access units that form the chunk being processed); 
determining a time associated with the computing device [system time clock] (para [0035] shows the video chunk processor 102 also includes a system time clock (STC) generator 112 configured to generate an STC value; para [0022] shows the program clock reference (PCR) or system clock reference (SCR) are samples of the STC value); 
determining, based on the clock reference [timestamps] and the time associated with the computing device [system time clock], a modified time [time offset] associated with the computing device (para [0021] shows the ABR translator 10 includes a timestamp control 22 that is configured to adjust one or more timestamps for a given chunk to achieve a predetermined offset with respect to the program clock reference at the beginning of the given chunk. For example, the timestamp control 22 can adjust the Presentation Timestamp PTS of each chunk; para [0022] shows the PTS thus provides a timing reference to achieve synchronization of video, audio, subtitles or the like; the program clock reference (PCR) or system clock reference (SCR) are samples of the STC value), 
wherein the modified time is synchronized with a clock associated with a source of the chunk of the content (para [0037] shows the timestamp adjustment calculator 114 includes an offset calculator 118 programmed to compute an offset between the system time clock (STC) at the start of the chunk and the initial presentation timestamp PTS_0; para [0041] shows the offset should remain the same as a previous chunk from the same source, e.g. time offset is synchronized with a clock associated with a source); 
determining, based on the modified time, a transmission duration [2 seconds] of the chunk of the content (para [0031] shows chunk evaluator 104 identifies presentation timestamp PTS associated with the chunk being processed; the chunk evaluator 104 further can determine the size of the given chunk (e.g., as a number of bits); para [0019] shows each chunk can be transmitted completely during the predefined chunk presentation duration. As an example, each chunk can be transmitted completely during the chunk presentation duration that is set to 2 seconds); 

determining, based on the bitrate for the chunk of the content being network limited, a bitrate for a next chunk of the content (para [0043] shows the bitrate calculator 108 can determine the variable bitrate for each respective chunk from one chunk to the next chunk.)

Regarding claim 2, Botsford as applied to claim 1 discloses determining, based on the chunk of the content, one or more media time stamps (para [0031] shows the chunk processor 102 includes a chunk evaluator 104 that identifies timestamps, including presentation timestamp PTS and decode timestamp DTS, associated the chunk being processed), 
wherein determining that the transmission duration of the chunk of the content satisfies the threshold [predefined chunk presentation duration] further comprises (para [0019] shows each chunk can be transmitted completely during the predefined chunk presentation duration without under flow or overflow in each decoder buffer that processes the output stream): 
determining, based on the one or more media time stamps, a media time duration of the chunk of the content (para [0032] shows the bitrate calculator 108 can compute a bitrate to ensure that each respective chunk is sent in a time equal to the chunk decode playout duration); 
comparing the transmission duration of the chunk of the content to the media time duration of the chunk of the content; and determining, based on the comparison, that the transmission duration of the chunk of the content satisfies the threshold (para [0019] shows each chunk can be transmitted completely during the predefined chunk presentation duration without under flow or overflow in each decoder buffer that processes the output stream; para [0032] shows the bitrate calculator 108 can compute a bitrate to ensure that each respective chunk is sent in a time equal to the chunk decode playout duration.)


wherein receiving the chunk of content comprises receiving the chunk of content from the encoder based on a request for the chunk of content, wherein the request indicates the bitrate for the chunk of the content (para [0018, 0045, 0047] shows the encoder encoding the ABR chunks, according to each ABR profile, which are requested by the ABR translator at one or more ABR bitrates in response to profile selection.)

Regarding claim 4, Botsford as applied to claim 1 discloses determining the bitrate for the next chunk of the content comprises (para [0032] shows the bitrate calculator 108): 
determining a size of the chunk of content (para [0031] shows the chunk evaluator 104 further can determine the size of the given chunk (e.g., as a number of bits)); 
determining, based on the size of the chunk of the content and the transmission duration of the chunk of the content, a bandwidth of a network, wherein the chunk of the content is received via the network (para [0046] shows the chunk allocator 154 thus can utilize the highest quality segments that will fit into the bandwidth of the corresponding output channel); and 
determining, based on the bandwidth of the network, the bitrate for the next chunk of the content (para [0043] shows the bitrate calculator 108 can determine the variable bitrate for each respective chunk from one chunk to the next chunk.)

Regarding claim 5, Botsford as applied to claim 1 discloses the content comprises a live event (para [0017] shows Live Streaming.)

Regarding claim 15, Botsford discloses a method, comprising, 
receiving, by a computing device, a complete access unit of content; determining, based on the complete access unit of the content, a clock reference (para [0020] shows audio, data and video access units; para [0031] shows the chunk processor 102 includes a chunk evaluator 104 that identifies timestamps associated the chunk being received); 

determining, based on the modified time, a transmission duration [2 seconds] of the complete access unit of the content (para [0031] shows chunk evaluator 104 identifies presentation timestamp PTS associated with access units that form the chunk being processed; the chunk evaluator 104 further can determine the size of the given chunk (e.g., as a number of bits); para [0032] shows each respective chunk is sent in a time equal to the chunk decode playout duration; para [0019] shows as an example, each chunk can be transmitted completely during the chunk presentation duration that is set to 2 seconds); 
determining, based on the transmission duration satisfying a threshold [predefined chunk presentation duration], that a bitrate for the complete access unit is network limited [fit into the bandwidth] (para [0019] shows each chunk can be transmitted completely during the predefined chunk presentation duration without under flow or overflow in each decoder buffer that processes the output stream 14; para [0031] shows chunk evaluator 104 identifies presentation timestamp PTS associated with access units that form the chunk being processed and provides extracted information to a bitrate calculator 108; para [0032] shows the bitrate calculator 108 can compute a bitrate for streaming out the video for each respective chunk to ensure that each respective chunk is sent in a time equal to the chunk decode playout duration; para [0046] shows the chunk allocator 154 thus can utilize the highest quality segments that will fit into the bandwidth of the corresponding output channel); and 


Regarding claim 16, Botsford as applied to claim 15 discloses determining, based on the complete access unit of the content, one or more media time stamps, the method further comprising (para [0031] shows chunk evaluator 104 identifies presentation timestamp PTS associated with access units that form the chunk being processed): 
determining, based on the one or more media time stamps, a media time duration of the complete access unit (para [0031] shows chunk evaluator 104 identifies presentation timestamp PTS associated with access units that form the chunk being processed; the chunk evaluator 104 further can determine the size of the given chunk (e.g., as a number of bits); para [0032] shows each respective chunk is sent in a time equal to the chunk decode playout duration; para [0019] shows as an example, each chunk can be transmitted completely during the chunk presentation duration that is set to 2 seconds);  
comparing the transmission duration of the complete access unit to the media time duration of the complete access unit; and determining, based on the comparison, that the transmission duration satisfies the threshold (para [0005] shows to provide the output stream at a bitrate that maintains the playout duration equal to the corresponding chunk presentation duration.)

Regarding claim 17, Botsford as applied to claim 15 discloses the source of the content comprises an encoder (Fig 6 and para [0051] show the encoder 182 can process the source media 184), 
wherein receiving the complete access unit of content comprises receiving the complete access unit from the encoder based on a request for the complete access unit, wherein the request indicates a bitrate for the complete access unit (para [0014] shows to encode access units in the given chunk; para [0018, 0045, 0047] shows the encoder encoding the ABR chunks, according to each ABR profile, which 

Regarding claim 18, Botsford as applied to claim 15 discloses determining the bitrate for the next complete access unit of the content comprises (para [0031] shows chunk evaluator 104 identifies timestamps associated with access units that form the chunk being processed.  The chunk evaluator 104 can provide extracted information to a timestamp control 106 and to a bitrate calculator 108; para [0043] shows the bitrate calculator 108 can determine the variable bitrate for each respective chunk from one chunk to the next chunk): 
determining a size of the complete access unit of content (para [0031] shows the size of the access units that form the chunk); 
determining, based on the size of the complete access unit and the transmission duration of the complete access unit, a bandwidth of a network, wherein the complete access unit is received via the network (para [0019] shows each chunk can be transmitted completely during the predefined chunk presentation duration; para [0031] shows the chunk evaluator 104 further can determine the size of the given chunk; para [0032] shows the bitrate calculator 108 can compute a bitrate for streaming out the video for each respective chunk to ensure that each respective chunk is sent in a time equal to the chunk decode playout duration; para [0046] shows the chunk allocator 154 thus can utilize the highest quality segments that will fit into the bandwidth of the corresponding output channel); and 
determining, based on the bandwidth of the network, the bitrate for the next complete access unit (para [0031] shows chunk evaluator 104 identifies timestamps associated with access units that form the chunk being processed.  The chunk evaluator 104 can provide extracted information to a timestamp control 106 and to a bitrate calculator 108; para [0043] shows the bitrate calculator 108 can determine the variable bitrate for each respective chunk from one chunk to the next chunk.)

Regarding claim 19, Botsford as applied to claim 15 discloses the content comprises a live event (para [0017] shows Live Streaming.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Botsford in view of Kim et al. (US20060039675A1).
	Regarding claim 6, Botsford as applied to claim 1 discloses: 
receiving, by a computing device [ABR translator 10] (Fig 1), a first internet protocol (IP) packet, wherein the first IP packet comprises a first portion of the chunk of the content (para [0002] shows national IP backbone to deliver content to local headends; para [0048] shows the ABR translator to combine the packets to form a single stream); 
determining, based on the first IP packet, a timestamp of the first IP packet; receiving, by the network interface card, a second IP packet, wherein the second IP packet that comprises a second portion of the chunk of the content; determining, based on the second IP packet, a timestamp of the second IP packet (para [0002] shows IP-based delivery; para [0004] shows timestamps of each packet in a given chunk); and 
determining, based on the timestamp of the first IP packet and the timestamp of the second IP packet, the transmission duration of the chunk [predetermined chunk time duration] of the content ([Abstract] shows adjusting timestamps of each packet in a given chunk to provide a preprocessed chunk; and streaming the preprocessed chunk at variable bitrate set according a predetermined chunk time duration and based on the adjusted timestamps.)
Botsford discloses a timestamp of the IP packets (para [0004]) but fails to teach the arrival time of the IP packets.
However Kim, in an analogous art ([Abstract] shows a method that streams AV data to other devices and converts the recording time stamp into a streaming time stamp format, thereby simplifying the streaming process), discloses:

 the arrival time of the IP packets ([Abstract] shows a method that streams AV data to other devices and converts the recording time stamp into a streaming time stamp format, thereby simplifying the streaming process; para [0042] shows the recording time stamp 444 represents a time when each packet arrives at the home server.)
The timestamp of a packet in a given chunk in Botsford (para [0004]) is mapped to the packet arrival time in Kim ([Abstract]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Botsford with the teaching of Kim in order to compute time intervals between each packet based on the time stamps 444 of each packet and the clocks used to obtain the time stamps. The time intervals between the packets are used as important information for an excellent playback of AV data (Kim; para [0042]).

Regarding claim 7, Botsford as applied to claim 1 discloses the chunk of content comprises a complete access unit (para [0031] shows access units that form the chunk), 
wherein determining the transmission duration of the chunk of the content comprises (para [0019] shows each chunk can be transmitted completely during the chunk presentation duration that is set to 2 seconds): 
determining, based on the modified time associated with the computing device, an timestamp of the complete access unit (para [0021] shows the ABR translator 10 includes a timestamp control 22 that is configured to adjust one or more timestamps for a given chunk to achieve a predetermined offset with respect to the program clock reference at the beginning of the given chunk; para [0031] shows chunk evaluator 104 identifies timestamps, including PTS and DTS, associated with access units that form the chunk being processed); and 
determining, based on the timestamp of the complete access unit, the transmission duration of the chunk of the content (para [0031] shows chunk evaluator 104 identifies presentation timestamp PTS associated with the chunk being processed; the chunk evaluator 104 further can determine the size of the 
Botsford discloses a timestamp of the IP packets (para [0004]) but fails to teach the arrival time of the IP packets.
However Kim, in an analogous art ([Abstract] shows a method that streams AV data to other devices and converts the recording time stamp into a streaming time stamp format, thereby simplifying the streaming process), discloses:
the arrival time of the IP packets ([Abstract] shows a method that streams AV data to other devices and converts the recording time stamp into a streaming time stamp format, thereby simplifying the streaming process; para [0042] shows the recording time stamp 444 represents a time when each packet arrives at the home server.)
The timestamp of a packet in a given chunk in Botsford (para [0004]) is mapped to the packet arrival time in Kim ([Abstract]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Botsford with the teaching of Kim in order to compute time intervals between each packet based on the time stamps 444 of each packet and the clocks used to obtain the time stamps. The time intervals between the packets are used as important information for an excellent playback of AV data (Kim; para [0042]).

Regarding claim 8, Botsford discloses a method, comprising, 
receiving, by a computing device [ABR translator 10] (Fig 1), a first internet protocol (IP) packet comprising a first portion of a chunk of content and a second IP packet comprising a second portion of the chunk of content (para [0002] shows national IP backbone to deliver content to local headends; para [0048] shows the ABR translator to combine the packets to form a single stream); 
determining, an timestamp of the first IP packet and an timestamp for the second IP packet (para [0004] shows timestamps of each packet in a given chunk); 
determining, based on the timestamp of the first IP packet and the timestamp of the second IP packet, a transmission duration of the chunk of the content ([Abstract] shows adjusting timestamps of 
determining, by a drift control module, a modified time associated with the computing device, wherein the modified time is synchronized with a clock associated with a source of the chunk of the content (para [0041] shows the offset should remain the same as a previous chunk from the same source. However, the timestamp adjustment calculator 114 can recompute the timestamp adjustment if the computed adjustment differs, e.g. drifts, by a predetermined threshold with respect to the adjustment in the previous chunk);
determining based on the transmission duration of the chunk of the content satisfying a threshold [predefined chunk presentation duration], that a bitrate for the chunk of the content is network limited [fit into the bandwidth] (para [0019] shows each chunk can be transmitted completely during the predefined chunk presentation duration; para [0032] shows the bitrate calculator 108 can compute a bitrate for streaming out the video for each respective chunk to ensure that each respective chunk is sent in a time equal to the chunk decode playout duration; para [0046] shows the chunk allocator 154 thus can utilize the highest quality segments that will fit into the bandwidth of the corresponding output channel); and
determining, based on the bitrate for the chunk of the content being network limited, a bitrate for a next chunk of the content (para [0043] shows the bitrate calculator 108 can determine the variable bitrate for each respective chunk from one chunk to the next chunk.)

Botsford discloses a timestamp of the IP packets (para [0004]) but fails to teach the arrival time of the IP packets.
However Kim, in an analogous art ([Abstract] shows a method that streams AV data to other devices and converts the recording time stamp into a streaming time stamp format, thereby simplifying the streaming process), discloses:
receiving, by a network interface card of a computing device (Fig 3 and para [0031] show an external content source 110 transmits contents to a network interface card of the server 130 via the Internet); and

The timestamp of a packet in a given chunk in Botsford (para [0004]) is mapped to the packet arrival time in Kim ([Abstract]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Botsford with the teaching of Kim in order to compute time intervals between each packet based on the time stamps 444 of each packet and the clocks used to obtain the time stamps. The time intervals between the packets are used as important information for an excellent playback of AV data (Kim; para [0042]).

Regarding claim 9, Botsford-Kim as applied to claim 8 discloses based on the chunk of the content, one or more media time stamps (Botsford; para [0031] shows the chunk processor 102 includes a chunk evaluator 104 that identifies timestamps, including presentation timestamp PTS and decode timestamp DTS, associated the chunk being processed), 
wherein determining that the transmission duration of the chunk of the content satisfies the threshold [predefined chunk presentation duration] further comprises (Botsford; para [0019] shows each chunk can be transmitted completely during the predefined chunk presentation duration): 
determining, based on the one or more media time stamps, a media time duration of the chunk of the content (Botsford; para [0032] shows the bitrate calculator 108 can compute a bitrate to ensure that each respective chunk is sent in a time equal to the chunk decode playout duration); 
comparing the transmission duration of the chunk of the content to the media time duration of the chunk of the content; and determining, based on the comparison, that the transmission duration of the chunk of the content satisfies the threshold (Botsford; para [0032] shows the bitrate calculator 108 can compute a bitrate to ensure that each respective chunk is sent in a time equal to the chunk decode playout duration; para [0019] shows each chunk can be transmitted completely during the predefined chunk presentation duration without under flow or overflow in each decoder buffer that processes the output stream.)

Regarding claim 10, Botsford-Kim as applied to claim 8 discloses receiving the first IP packet and the second IP packet comprises receiving the first IP packet and the second IP packet from an encoder based on a request for the chunk of content (Botsford; para [0004] shows timestamps of each packet in a given chunk), 
wherein the request indicates a bitrate for the chunk of the content (Botsford; para [0018, 0045, 0047] shows the encoder encoding the ABR chunks, according to each ABR profile, which are requested by the ABR translator at one or more ABR bitrates in response to profile selection.)

Regarding claim 11, Botsford-Kim as applied to claim 8 discloses determining the bitrate for the next chunk of the content comprises (Botsford; para [0032] shows the bitrate calculator 108): 
determining a size of the chunk of content (Botsford; para [0031] shows the chunk evaluator 104 further can determine the size of the given chunk (e.g., as a number of bits)); 
determining, based on the size of the chunk of the content and the transmission duration of the chunk of the content, a bandwidth of a network, wherein the chunk of the content is received via the network (Botsford; para [0046] shows the chunk allocator 154 thus can utilize the highest quality segments that will fit into the bandwidth of the corresponding output channel); and 
determining, based on the bandwidth of the network, the bitrate for the next chunk of the content (Botsford; para [0043] shows the bitrate calculator 108 can determine the variable bitrate for each respective chunk from one chunk to the next chunk.)

Regarding claim 12, Botsford-Kim as applied to claim 8 discloses the content comprises a live event (Botsford; para [0017] shows Live Streaming.)

Regarding claim 13, Botsford-Kim as applied to claim 8 discloses: 
determining, based on one or more of the first IP packet or the second IP packet, a clock reference (Botsford; para [0022] shows the program clock reference (PCR) or system clock reference (SCR) are samples of the STC value associated with transmission of a packet and are transmitted in the transport stream or program stream. The PTS thus provides a timing reference to achieve synchronization of a programs' separate elementary streams (e.g., video, audio, subtitles or the like) when presented to the viewer),
wherein the modified time is based on the clock reference and the transmission duration is based on the clock reference (Botsford; para [0019, 0021-0022] shows the timestamp control 22 is configured to adjust the time offset in units of time relative to a system time clock at the beginning of the given chunk such that the chunk can be transmitted completely during the 2 seconds that corresponds to the playout duration of each chunk.)

Regarding claim 14, Botsford-Kim as applied to claim 8 discloses receiving the first IP packet and the second IP packet comprises receiving a complete access unit (Botsford; para [0002] shows IP-based 
wherein determining the transmission duration [2 seconds] of the chunk of the content comprises (Botsford; para [0031] shows chunk evaluator 104 identifies presentation timestamp PTS associated with the chunk being processed; the chunk evaluator 104 further can determine the size of the given chunk (e.g., as a number of bits); para [0032] shows each respective chunk is sent in a time equal to the chunk decode playout duration; para [0019] shows as an example, each chunk can be transmitted completely during the chunk presentation duration that is set to 2 seconds): 
determining, based on the arrival time of the first IP packet and the arrival time of the second IP packet, an arrival time of the complete access unit (Kim; para [0042] shows the recording time stamp 444 represents a time when each packet arrives at the home server; [Abstract] shows a method that streams AV data to other devices and converts the arrival time of the IP packets into a streaming time stamp format, thereby simplifying the streaming process); and 
determining, based on the arrival time of the complete access unit, the transmission duration of the chunk of the content (Botsford; para [0031] shows chunk evaluator 104 identifies presentation timestamp PTS associated with the chunk being processed; the chunk evaluator 104 further can determine the size of the given chunk (e.g., as a number of bits); para [0032] shows each respective chunk is sent in a time equal to the chunk decode playout duration; para [0019] shows as an example, each chunk can be transmitted completely during the chunk presentation duration that is set to 2 seconds.)

Regarding claim 20, Botsford as applied to claim 15 discloses determining the transmission duration of the complete access unit of the content comprises (para [0031] shows chunk evaluator 104 identifies presentation timestamp PTS associated with access units that form the chunk being processed; para [0019] shows each chunk can be transmitted completely during the chunk presentation duration that is set to 2 seconds): 
receiving, by a computing device, a first internet protocol (IP) packet comprising a first portion of the complete access unit of the content and a second IP packet comprising a second portion of the 
determining, based on the first IP packet, a timestamp of the first IP packet, and based on the second IP packet, and a timestamp for the second IP packet (para [0002] shows IP-based delivery; para [0004] shows timestamps of each packet in a given chunk); and 
determining, based on the timestamp of the first IP packet, the timestamp of the second IP packet, an timestamp of the complete access unit; and determining, based on the timestamp of the complete access unit and the modified time, the transmission duration of the complete access unit (para [0031] shows chunk evaluator 104 identifies timestamps associated with access units that form the chunk being processed; [Abstract] shows adjusting timestamps of each packet in a given chunk to provide a preprocessed chunk; and streaming the preprocessed chunk at variable bitrate set according a predetermined chunk time duration and based on the adjusted timestamps.)

Botsford discloses a timestamp of the IP packets (para [0004]) but fails to teach the arrival time of the IP packets.
However Kim, in an analogous art ([Abstract] shows a method that streams AV data to other devices and converts the recording time stamp into a streaming time stamp format, thereby simplifying the streaming process), discloses: 
receiving, by a network interface card of the computing device ([Abstract] shows a method that streams AV data to other devices and converts the recording time stamp into a streaming time stamp format, thereby simplifying the streaming process; para [0042] shows the recording time stamp 444 represents a time when each packet arrives at the home server); and
the arrival time of the IP packets (para [0042] shows the recording time stamp 444 represents a time when each packet arrives at the home server; [Abstract] shows a method that streams AV data to other devices and converts the arrival time of the IP packets into a streaming time stamp format, thereby simplifying the streaming process.)
The timestamp of a packet in a given chunk in Botsford (para [0004]) is mapped to the packet arrival time in Kim ([Abstract]). It would have been obvious to one of ordinary skill in the art at the time of .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/TAN DOAN/Primary Examiner, Art Unit 2442